                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                           MACON DIVISION

VC MACON GA, LLC,              :
                               :
     Plaintiff,                :
                               :
v.                             :    Case No. 18-CV-388-TES
                               :
VIRGINIA COLLEGE, LLC, and     :
EDUCATION CORPORATION OF :
AMERICA,                       :
                               :
     Defendants.               :
__________________________________________________________________

                       NOTICE OF APPEAL
__________________________________________________________________

      In accordance with 28 U.S.C. § 1292(a)(1) and (a)(2) and the requirements

of Federal Rules of Appellate Procedure 3 and 4(a)(1)(A), National Retail

Properties, LP, Pierre Bossier Anchor Acquisition, LLC, Chula Vista Center, LP,

and Valley Plaza Mall, LP (“Landlords”)—each of which is an interested party

aggrieved by the order appealed from, and each of which was permitted to

intervene in this lawsuit with full rights to participate as a party to the lawsuit

(ECF Doc. 31)—hereby give timely notice of their appeal to the United States

Court of Appeals for the Eleventh Circuit from the interlocutory order entered on

November 14, 2018, by the United States District Court for the Middle District of
Georgia (ECF Doc. 26), which order appointed a receiver over the assets and

business affairs of Defendants Education Corporation of America and Virginia

College, LLC and over the assets and business affairs of non-party New England

College of Business and Finance, LLC and granted nationwide injunctive relief

against Landlords and numerous other aggrieved intervenor-parties.

December 13, 2018                       Respectfully submitted,


                                        /s/ James S. Carr
                                        JAMES S. CARR*

KELLEY DRYE & WARREN LLP                /s/ Robert L. LeHane
101 Park Avenue                         ROBERT L. LEHANE*
New York, New York 10178
jcarr@kelleydrye.com                    /s/ Neil Merkl
rlehane@kelleydrye.com                  NEIL MERKL*
nmerkl@kelleydrye.com
rmorrison@kelleydrye.com                /s/ Randall L. Morrison, Jr.
                                        RANDALL L. MORRISON, JR*

                                        *Pro Hac Vice Petitions Pending


                                        /s/ John T. McGoldrick, Jr.
                                        JOHN T. MCGOLDRICK, JR.
MARTIN SNOW, LLP
                                        Georgia Bar No. 492650
240 Third Street
Macon, Georgia 31201
                                        /s/ Stuart E. Walker
jtmcgoldrick@martinsnow.com
                                        STUART E. WALKER
sewalker@martinsnow.com
                                        Georgia Bar No. 141620

                                        Counsel to National Retail Properties,
                                        LP, Valley Plaza Mall, LP, Chula Vista
Center, LLC, and Pierre Bossier
Anchor Acquisition, LLC
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                           MACON DIVISION

VC MACON GA, LLC,              :
                               :
     Plaintiff,                :
                               :
v.                             :    Case No. 18-CV-388-TES
                               :
VIRGINIA COLLEGE, LLC, and     :
EDUCATION CORPORATION OF :
AMERICA,                       :
                               :
     Defendants.               :
__________________________________________________________________

                    CERTIFICATE OF SERVICE
__________________________________________________________________

      I certify that I have this day electronically filed the foregoing Notice of

Appeal with the Court’s CM/ECF system, which will effect electronic service on

the following:

ALEXANDER B. FEINBERG                   HOWARD C. RUBIN
afeinberg@maynardcooper.com             hrubin@kesslercollins.com

J. LELAND MURPHREE                      IVY NEAL CADLE
lmurphree@maynardcooper.com             icadle@bakerdonelson.com

BRENDA T. CUBBAGE                       JAY CLIFFORD TRAYNHAM
bcubbage@cbsattorneys.com               jaytraynham@hbgm.com

BRET PATRICK SHAFFER                    JOE A. JOSEPH
bshaffer@ssbc-law.com                   jjoseph@burr.com
                                   mivey@burr.com

CHESLEY S. MCLEOD                  JAMES F. BANTER
chesley.mcleod@agg.com,            jbanter@jamesbatesllp.com
andi.gossmann@agg.com,
heather.riopel@agg.com
CHRISTOPHER R. CONLEY              JOHN FLANDERS KENNEDY
cconley@jamesbatesllp.com          jkennedy@jbpslaw.com,
                                   dbecham@jamesbatesllp.com

CATER C. THOMPSON                  WALKER STEVEN STEWART
cater.thompson@jonescork.com,      walkerstewart@hbgm.com
debi.richards@jonescork.com        dbrown@hbgm.com,
                                   sjohnson@hbgm.com

JOHN T. MCGOLDRICK, JR.            JON A. GOTTLIEB
jtmcgoldrick@martinsnow.com,       jong@lawfg.com
sjones@martinsnow.com

STUART E. WALKER                   LISA MCVICKER WOLGAST
sewalker@martinsnow.com            lwolgast@mmmlaw.com,
                                   dmayo@mmmlaw.com

JOSHUA H. THREADCRAFT              STUART M. BROWN
joshua.threadcraft@burr.com,       stuart.brown@dlapiper.com
jcarlin@burr.com, lclay@burr.com

OLLIE A. CLEVELAND, III            THOMAS E. AUSTIN, JR
tcleveland@maynardcooper.com       taustin@bfvlaw.com


PATRICK L. LOWTHER                 FRANK WILLIAM DEBORDE
plowther@mmmlaw.com,               fwd@mmmlaw.com,
stuck@mmmlaw.com

WILLIAM A DUPRE, IV                WILLIAM J. HOLLEY, II
bill.dupre@millermartin.com        wholley@Phrd.com
MICHAEL J. THOMERSON             JOHN D. ELROD
mthomerson@tmlawpc.com           elrodJ@gtlaw.com

RYAN A KURTZ                     BETH A. MOELLER
rkurtz@millermartin.com          bmoeller@moellerbarbaree.com

GREGORY K. SMITH                 MATTHEW S. CATHEY
gsmith@sgrlaw.com                mcathey@stoneandbaxter.com

ALLISON H. ROGERS                LAURA K DIBIASE
allison@tmlawpc.com              laura.dibiase@millermartin.com

JOHN H. ELLIOTT                  J. JULIUS BOLOCK
jell@phrd.com                    jjbolock@gkgattorneys.com

CHRISTINE WELLONS                BRIAN P. WELCH
christine.wellons@maryland.gov   bwelch@burkelaw.com

JONATHAN M. KAMIN                ERIC J. LORENZINI
jonathank@gkgattorneys.com       elorenzini@elkinskalt.com

DANA S. PLON                     ANGELA M. BUTCHER
dplon@sirlinlaw.com              abutcher@slkinskalt.com


                                 CURTIS J. THOMAS
                                 curtis.thomas@mcafeetaft.com

December 13, 2018                   /s/ Stuart E. Walker

                                   Georgia Bar No. 141620

                                   Counsel to National Retail Properties,
                                   LP, Chula Vista Center, LP, Pierre
                                   Bossier Anchor Acquisition, LLC, and
                                   Valley Plaza Mall, LP
